Electronically Filed
                                                     Supreme Court
                                                     SCWC-28917
                                                     16-JAN-2013
                                                     09:40 AM
                           SCWC-28917

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       CIVIL NO. 03-1-1922
NST HOLDINGS CORP., dba BUDGET HAWAIIAN HOLIDAYS, GENE MIYAKE and
 DANNY CHING, Respondents/Plaintiffs-Appellants/Cross-Appellees,
                               vs.

  ALTRES, INC., Petitioner/Defendant-Appellee/Cross-Appellant,

                               and

                   NAUTILUS INSURANCE COMPANY,
          Respondent/Defendant-Appellee/Cross-Appellee,

                               and

               GARY DIFALCO, Respondent/Defendant;

                               AND

                       CIVIL NO. 04-1-0776
NST HOLDINGS CORP., dba BUDGET HAWAIIAN HOLIDAYS, DANNY CHING and
 GENE MIYAKE, Respondents/Plaintiffs-Appellants/Cross-Appellees,

                               vs.

  ALTRES, INC., Petitioner/Defendant-Appellee/Cross-Appellant,

                               and

                    ISLAND INSURANCE COMPANY,
          Respondent/Defendant-Appellee/Cross-Appellee,

                               and

               GARY DIFALCO, Respondent/Defendant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                         (ICA NO. 28917)
       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
     (By: Recktenwald, C.J., Nakayama, and Acoba, JJ., and
 Circuit Judge Crandall, in place of McKenna, J., recused, and
  Circuit Judge Del Rosario, in place of Pollack, J., recused)

          Petitioner/Defendant-Appellee/Cross-Appellant Altres,

Inc.’s application for writ of certiorari filed on December 3,

2012, is hereby accepted and will be scheduled for oral argument.

The parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, January 16, 2013.

Mark T. Shklov and           /s/ Mark E. Recktenwald
Michel A. Okazaki for
petitioner                   /s/ Paula A. Nakayama
Roy F. Epstein for
respondents NST Holdings     /s/ Simeon R. Acoba, Jr.
Corp., Gene Miyake and
Danny Ching                  /s/ Virginia L. Crandall

                             /s/ Dexter D. Del Rosario




                                 2